DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          KYLES MCKEEVER,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-308

                          [November 12, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Steven J. Levin, Judge; L.T. Case No. 432020CA000028A.

   Carey Haughwout, Public Defender, and Robert Porter, Assistant Public
Defender, West Palm Beach, for appellant.

   Elfrid Pati and Matthew T. Hatfield of Treasure Coast Forensic
Treatment Center, Indiantown, for appellee.

PER CURIAM.

  Affirmed. See Miller v. N. Fla. Evaluation & Treatment Ctr., 287 So. 3d
681 (Fla. 1st DCA 2019).

LEVINE, C.J., WARNER and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.